Citation Nr: 1518672	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  07-38 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a rating in excess of 10 percent for residuals of right foot stress fractures.

4.  Entitlement to a rating in excess of 10 percent for residuals of left foot stress fractures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee has been manifested at worst by flexion to 130 degrees, extension to 0 degrees, tenderness to palpation, mild crepitus, and arthritis shown in March 2013 with no evidence of incapacitating exacerbations.

2.  Patellofemoral syndrome of the left knee has been manifested at worst by flexion to 125 degrees, extension to 0 degrees, tenderness to palpation, mild crepitus, and arthritis shown in March 2013 with no evidence of incapacitating exacerbations.

3.  Residuals of right foot stress fractures have been manifested by moderate disability, including tenderness to palpation and manipulation, allodynia, and a small plantar spur.

4.  Residuals of left foot stress fractures have been manifested by moderate disability, including tenderness to palpation and manipulation, allodynia, and a small plantar spur.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 (2014).

2.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 (2014).

3.  The criteria for a rating in excess of 10 percent for residuals of a right foot stress fracture have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2014).

4.   The criteria for a rating in excess of 10 percent for residuals of a left foot stress fracture have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The Veteran was provided VCAA notice in a June 2006 letter, advising her of what information and evidence is needed to substantiate her claim for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify is satisfied.

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The AOJ asked the Veteran to provide or identify outstanding treatment records pertinent to her claims, obtained ongoing treatment records from the Indianapolis and Houston VA medical Centers (VAMCs), and provided the Veteran with additional VA examinations to evaluate the current nature of her knee and foot disabilities.  Those examination reports included all necessary testing, a full examination of the Veteran, review of her claims file, and provided information adequate to evaluate the claims.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The evidence of record contains service treatment records, post-service VA treatment records, records from the Social Security Administration, VA examination reports, and lay statements from the Veteran and her representative.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Criteria & Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the knee and foot disabilities on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A. Knees

The Veteran's patellofemoral syndrome is rated as 10 percent disabling for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, 20 percent rating for moderate impairment, and 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes).

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

During a November 2006 VA examination, the Veteran endorsed bilateral knee symptoms of giving way, instability, pain, stiffness, weakness, locking several times a week, decreased range of motion, and inflammation.  She denied any knee deformity, episodes of dislocation or subluxation, effusion, or flare-ups.  She reported an ability to stand three to eight hours with only short rest periods and being able to walk one to three miles.  The Veteran indicated that she worked full-time as a certified nursing assistant, which required extensive standing and walking, and related that she was able to complete tasks and work without increased absenteeism.  She denied any history of hospitalization or surgery for her knees.

On range-of-motion testing, the Veteran had right knee flexion to 130 degrees and left knee flexion (rounded to the nearest 5 degrees) to 125 degrees; knee extension was to 0 degrees bilaterally.  There was no objective evidence of pain with motion of either knee.  Following repetitive use, there was no additional loss of motion of either knee.  In another section of the examination report, the examiner provided a summary of general joint conditions, identifying right knee subpatellar tenderness and painful movement of the left knee, but no left knee patellar abnormality.  Other objective examination findings included normal gait and no ankylosis; no loss of any part of bone; no crepitation; no mass behind the knee; no meniscus abnormality; and no clicks or snaps, grinding, or instability.  Right and left knee x-ray examination findings included no acute fracture of dislocation; intact joint spaces; and no degenerative changes noted.  The impression was normal views of both knees.  The diagnosis was bilateral patellofemoral syndrome.  The examiner indicated that pain from the Veteran's right and left knee disability had "significant effects" on her occupational activities; however, neither the examiner nor the Veteran identified any specific effects on the Veteran's occupation due to her knees.  

A June 2007 VA pain clinic note reflects the Veteran's complaint of bilateral knee, foot, and ankle pain, adding she was told that she had bilateral knee arthritis.  She identified her current occupation as nursing student.  Sensory, motor, reflex, and range of motion examination was reported as within normal limits, muscle mass was equal bilaterally, and bilateral lower extremity strength was 5[/5].  The physician indicated that no significant pathology was found.  The plan included right and left lumbar sympathetic blocks.  In August 2007, she reported complete pain relief of the left side of the lower extremity.  On examination of the bilateral lower extremities, reflex, motor, and sensory function was normal.

October 2007 VA treatment notes reflect that the Veteran requested a handicap parking permit from her primary care physician.  Her physician indicated that films in CPRS (Computerized Patient Record System) did not demonstrate significant degenerative joint disease and she did not believe that the Veteran required a handicap permit at that point in time.  

The impression of an August 2010 VA electromyogram and nerve conduction studies (EMG/NCS) evaluation was normal study; no electrodiagnostic evidence of peripheral neuropathy bilaterally.

During a March 2009 VA pain consultation, the Veteran described burning, sharp, throbbing pain and spasm in her buttocks, thighs, legs, and feet bilaterally that was worse with walking or activity.  On examination, her gait was normal and heel and toe standing was steady.  The assessment was bilateral lower extremity pain since lumbar sympathetic block (LSB) in November 2007.  The physician also remarked that history and examination showed the Veteran does not carry a diagnosis of complex regional pain syndrome I, as was previously given.  A November 2009 consultation report reflects her complaint of chronic leg pain radiating from the gluteal area to the posterior thigh and legs since an LSB.  The assessment was gluteal and lower extremity pain related to piriformis syndrome.

During a March 2013 VA examination, the Veteran complained of popping knees, pain, grinding, and infrequent swelling aggravated by prolonged sitting or standing.  She denied any flare-ups, surgery, recent evaluation or treatment for her knees, or use of assistive devices.

Range-of-motion testing revealed extension to 135 degrees without pain bilaterally and extension to 0 degrees without pain bilaterally.  Following three repetitions, there was no loss of motion in either knee and no functional loss and/or functional impairment of either knee, including any weakened movement, excess fatigability, incoordination, or pain on movement.  Physical examination revealed tenderness or pain to palpation bilaterally and mild crepitus with range of motion.  Other findings included the following: normal knee strength bilaterally, no joint instability, no subluxation or dislocation, no meniscal conditions.  The examiner noted the Veteran's history of stress fractures of the bilateral lower extremities (feet).  Imaging studies documented arthritis of both knees.  Following a review of the claims file and examination, the examiner concluded that the Veteran's knees did not limit her ability to work, although she did report difficulty getting in and out of her truck. 

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for a rating in excess of 10 percent for patellofemoral syndrome of either knee.

The Veteran's right knee disability has been manifested at worst by flexion to 130 degrees, extension to 0 degrees, tenderness to palpation, mild crepitus, and arthritis shown in March 2013 with no evidence of incapacitating exacerbations.  Her left knee disability has been manifested at worst by flexion to 125 degrees, extension to 0 degrees, tenderness to palpation, mild crepitus, and arthritis shown in March 2013 with no evidence of incapacitating exacerbations.  These findings are consistent with the 10 percent rating currently assigned for each knee based on findings of tenderness, mild crepitus, and arthritis without incapacitating exacerbations.

A rating higher than 10 percent is not warranted for either knee because the examination reports and other medical records do not demonstrate any limitation or extension, flexion limited to 60 degrees (for a noncompensable rating based on limitation of flexion), ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262.  

In addition, at no time during this claim has the Veteran had compensable limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257 for the right or left knee disability.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

The Board emphasizes that despite the Veteran's subjective complaints of giving way, popping, instability, stiffness, weakness, locking, decreased range of motion, and inflammation, these symptoms are not confirmed by objective medical evidence of record.  In addition, the objective medical evidence does not reflect any functional loss of either knee beyond what is already contemplated by the 10 percent rating, which appears to have been granted for tenderness of each knee, due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

In addition, while x-rays on VA examination in March 2013 appeared to show arthritis in each knee, a higher, 20 percent rating is not warranted because the Veteran did not report and the evidence does not reflect that she has had incapacitating episodes due to either knee.

The Board observes the November 2006 VA examiner's mention of painful movement of the left knee and notes that it appears to be inconsistent with earlier findings on examination of no objective evidence of painful motion, including on repetition.  Nevertheless, any painful left knee motion that the Veteran may experience is adequately compensated by the 10 percent disability rating already assigned.  In this regard, the Board emphasizes that the Veteran reported being able to stand for up to eight hours with only short rests and was able to work without absenteeism due to either knee disability.  In addition, objective evidence of painful motion was not shown in subsequent treatment or examination reports.

The Board has considered the assertions by the Veteran pertaining to her knees.  She is competent to attest to the symptoms she experiences.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her right and left knee disability because her subjective reports of knee symptoms such as instability, weakness, or inflammation have not been confirmed by objective medical evidence.  Instead, physical examination reports consistently reflect no instability or swelling, normal strength without atrophy, and only minimal limitation of flexion.  The claim for higher disability ratings for right and left knee patellofemoral syndrome must be denied.

B. Feet

The Veteran contends that her right and left foot disabilities warrant higher disability ratings.  By way of history, her service treatment records document numerous complaints of foot pain, right worse than left.  An October 1999 bone scan was reported as consistent with reflex sympathetic dystrophy versus chronic stress reactions to feet.

The Veteran's residuals of right and left foot stress fractures are rated as 10 percent disabling for each foot pursuant to 38 C.F.R. § 4.17a, Diagnostic Code 5284.  Under Diagnostic Code 5284 moderate residuals of foot injuries warrant a 10 percent rating, moderately severe residuals warrant a 20 percent rating, and severe residuals of foot injuries warrant a 30 percent rating.   

Records received from the Social Security Administration (SSA) in May 2007 reflect that the Veteran's claim for disability benefits was denied in June 2002 because her claimed bilateral foot and knee disorders were not found to be disabling for SSA purposes.

During a November 2006 VA examination, the Veteran reported right and left foot pain, swelling, stiffness, fatigability, weakness, and lack of endurance.  She denied heat, redness, or flare-ups of either foot.  She indicated she was able to stand three to eight hours with only short rest periods and could walk one to three miles.  On physical examination, there was pain with palpation and manipulation of the sole of the foot, bilaterally; gait was normal.  Bilaterally, there was no objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy of the foot, or other foot deformity.  Reported findings on x-ray examination of the right and left foot were as follows: bony structures of the feet appear intact; no fractures or dislocations seen; no bone destruction or erosion present.  The impression was normal bony examination of both feet.

The Veteran indicated that she worked full-time as a certified nursing assistant and had not lost any time from work during the last 12-month period.  Despite the Veteran's report of being able to stand up to 8 hours with only short breaks and losing no time from work in the past year, the examiner indicated that bilateral foot pain had "significant effects" on the Veteran's occupation, but did not identify any particular effects.

October 2007 VA emergency department notes reflect that the Veteran stepped on a rusty nail and sustained a puncture to her left foot.  On examination, there was no swelling or deformity of the left foot.

During a March 2009 VA pain consultation, the location of the Veteran's reported pain included her feet.  On examination, her gait was normal, toe and heel standing were steady, there was some tenderness in her heels, and she had allodynia (pain due to a stimulus that does not usually provoke pain) on the soles of her feet.  The assessment was bilateral lower extremity pain since a LSB in 2007.  The physician indicated that history and examination showed the Veteran did not have complex regional pain syndrome, as was previously diagnosed.  He added that she had a large amount of pain in her feet on palpation and ordered x-rays and a podiatry consultation. 

In June 2009, the Veteran complained of bilateral heel pain.  The impression of a right foot x-ray study was no acute bony abnormality; no evidence of bony erosions; normal joint spaces; small plantar bony spur in the calcaneus.  The impression of a left foot x-ray study was no acute bony abnormality; no evidence of bony erosions; no bony spurs; soft tissues unremarkable.  A July 2009 addendum note indicated that the podiatrist diagnosed plantar fasciitis and remarked that foot x-rays were normal with no evidence of fractures.  She received a steroid injection in both heels.  In August 2009, custom orthotics were made; the assessment was rule out plantar fasciitis.  
In July 2010, the Veteran indicated that she worked as a truck driver.

An August 2010 electromyogram and nerve conduction studies (EMG/NCS) report detailed the Veteran's report of having pain in her buttocks down to her legs and feet after a 2007 nerve block.  The impression was normal study; no electrodiagnostic evidence of tarsal tunnel syndrome or peripheral neuropathy bilaterally.

During an October 2011 VA podiatry visit, the Veteran complained of chronic foot pain.  Physical examination of the musculoskeletal system revealed no gross abnormalities noted.  The assessment was neuropathic pain with a component of fasciitis not responding to conservative care.  The Veteran asked about getting a handicapped parking decal.  The examiner explained the lack of indication for such a decal.  She was discharged from podiatry.

The Veteran was afforded another VA examination in March 2013 to evaluate her right and left foot disability.  She described chronic, bilateral foot pain with the first few steps in the morning being worst and swelling in her feet toward the end of the day or with prolonged sitting.  She also described sharp shooting pains and intermittent numbness that she could not localize.  She reported regular use of her custom orthotics and working as an 18-wheel truck driver.  She denied having any foot surgery or any limitations working or with activities of daily living.  

On examination, there was tenderness to palpation of the mid plantar fascia bilaterally.  Gait was normal and there was no abnormal shoe wear.  The examiner noted the history of metatarsal stress fractures in service and characterized the right and left foot disability as moderate bilaterally.  X-ray studies of the feet revealed a small plantar spur on each foot.  Other examination findings included no pes cavus (claw foot), no malunion or nonunion of the tarsal or metatarsal bones, and no flat foot.  The diagnosis was history of stress fractures and plantar fasciitis diagnosed in June 2009.  The examiner concluded that the Veteran's right and left foot disability had no functional impact on her ability to work.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of stress fractures of either foot.

The Veteran's residuals of stress fractures of the feet have been manifested bilaterally by moderate disability, including tenderness to palpation and manipulation, allodynia, and a small plantar spur.  The Board concludes that these findings are consistent with the 10 percent disability rating currently assigned for each foot.  A higher rating is not warranted under Diagnostic Code 5284 because neither the right nor left foot disability is shown to be moderately severe.

Similarly, a rating higher than 10 percent is not warranted for either foot because the examination reports and other medical records do not demonstrate flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5284.

The Board acknowledges the Veteran is competent to attest to the symptoms she experiences pertaining to her feet.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her right and left foot disability because her subjective reports of foot symptoms such as swelling, weakness, or numbness have not been confirmed by objective medical evidence.  Instead, physical examination and diagnostic testing reports reflect no right or left foot swelling or weakness and no impairment of the electrical activity of muscles or nerves of her feet.

C. Knees and Feet - Other Considerations

The Board acknowledges the March 2015 statement from the Veteran's representative, requesting a remand for another VA examination if increased ratings are not granted because the March 2013 examination is "too old to adequately evaluate the disability."  However, the Board notes that the Veteran has not indicated that either of her knee or foot disabilities has increased in severity since that examination and finds that the March 2013 examination is adequate in contemporaneousness and content to evaluate the knee and foot disabilities on appeal.  Therefore, the Board finds a remand for an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.

The Board has also considered whether staged ratings are appropriate, but concludes that the evidence does not support the assignment of more than 10 percent for right or left knee patellofemoral syndrome or for residuals of right or left foot stress fractures at any time during the appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher rating is not warranted for either knee or either foot disability at any time, and the claims must be denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated she experiences some symptoms not specifically contemplated by the applicable rating criteria for knee and foot disabilities.  However, the Veteran does not contend, and the evidence does not reflect, that her bilateral patellofemoral syndrome and residuals of stress fractures of both feet have caused marked interference with her employment as a certified nursing assistant or truck driver or caused frequent hospitalization.  In fact, the March 2013 VA examiner indicated that the knee and feet disabilities did not affect the Veteran's employment or activities of daily living.  Similarly, although the November 2006 VA examiner noted "significant effects" on the Veteran's occupation due to the knee and foot disabilities, the examiner's statement appears to be inconsistent with the Veteran's competent and credible report that she was able to stand up to 8 hours with only short breaks and that she had not lost time from her work as a certified nursing assistant in the past 12 months due to knee or foot problems.  Therefore, referral for consideration of an extraschedular rating for right or left knee patellofemoral syndrome and residuals of right or left foot stress fractures is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Veteran is not service connected for any disabilities other than her knees and feet.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  The Board finds that the Veteran's knee and feet disabilities, either singly or collectively, have not resulted in marked interference with her employment or frequent periods of hospitalization.  Rather, during the appeal she has worked full-time as a certified nursing assistant and as an 18-wheel truck driver without lost time from work, and she has not been hospitalized for her knee or feet disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings than those assigned for right and left knee and right and left foot disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to a rating in excess of 10 percent for residuals of right foot stress fractures is denied.

Entitlement to a rating in excess of 10 percent for residuals of left foot stress fractures is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


